DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1, 4-7, 12 and 14-20 have been examined in this application.  This is a Non-Final Rejection in response to the Request for Continued Examination (RCE) filed by the Applicant on September 23, 2019.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 4-7, 12 and 14-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitation of “retrieving and providing the stored data of the check to a check authorizing process that executes to authorize data of the check upon receipt of the check for payment processing” does not appear to have explicit support in the original specification or anywhere else in the disclosure.  Appropriate correction and/or clarification is required.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 4-7, 12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The newly added limitation of “retrieving and providing the stored data of the check to a check authorizing process that executes to authorize data of the check upon receipt of the check for payment processing” is indefinite because it is not clear what party or entity is performing this process.  Appropriate correction and/or clarification is required.  For the purposes of examination, the Office will interpret any teaching in the prior art that performs a check authorizing process by retrieving and provided stored data of a check to read on this process regardless of what part of entity is performing the process (i.e. depositor/payee, depositor’s bank or payor’s bank).
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1, 4-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 4-12 and 14-20 are directed to a method or system for authenticating a check.  This invention is directed to an abstract idea, a fundamental economic practice because it merely involves the collection/extraction of data and the organizing of that collected data as well as its storage.  The abstract idea in this instant application is similar to the abstract idea at issue in Electric Power Group.  The claims do not include additional elements that are  See MPEP 2106.05 (d) II; see also Symantec, 838 F.3d at 1321; Alice Corp., 134 S. Ct. at 2359; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 and Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348.

The features set forth in the independent and dependent claims neither improve technology nor the functioning of technology such as a computer.  Furthermore, the dependent claims are field of use limitations.  The claims can be performed by pen and paper especially in an embodiment where the payor’s bank is the same.  The OCR process could be performed after a human inputs a manual command to perform this process.  Alternatively, the OCR process can be omitted and this process can be performed by a human to arrive at the inventive solution of the invention.  The OCR process amounts to insignificant extra-solution activity and merely speeds up the process or data gathering.  See MPEP 2106.05(g).
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 4, 12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0244493 Kenyon in view of US Patent Application Publication 2015/0088740 to Doyle.
 (A)	As per claim 1, Kenyon teaches a method comprising:
receiving, via a network,  input with regard to a check within an authorized account session for the account on which the check is drawn (Kenyon: Abstract and Sections [0017], [0034], [0044] and [0046]); and
storing, on the data storage device prior to presentment of the check to the payee, the received input to authorize payment on the check when data of the check is subsequently received for payment processing (Kenyon: Abstract; Section [0046] and Claims 1 and 16);
retrieving and providing the stored data of the check to a check authorizing process that executes to authorize data of the check upon receipt of the check for payment processing (Kenyon: Sections [0014], [0020], [0050], [0077]) 
Kenyon does not teach the following which is taught by Doyle:
the input including an electronic image of the check as written out to a payee (Doyle: Figures 17 and 30  and Sections [0077] and [0115]-[0117] and [0152]) and;
performing through the execution of data processing instructions by a computer process, optical character recognition on the check image to obtain textual data from the check that is to be stored on a data storage device along with the check image (Doyle: Figure 30 and Section [0152]).
At the time the invention disclosed in this application was filed, it would have been obvious of one of ordinary skill in the art to have modified Kenyon with these above, aforementioned teachings from Doyle with the motivation of having a means of passing value remotely and electronically, as recited in Doyle (Doyle: Section [0006]).
 (B)	As per claim 4, in Kenyon the input is received via a network from a mobile device app (Kenyon: Sections [0022] and [0060]).
(C)	As per claims 12 and 14-15, these claims are substantially similar to Claims 1-4 and are therefore rejected in the same manner as these claims, which is set forth above.  Claims 12-15 are directed towards a system that includes at least one network interface device, at least one processor; and at least one memory storing instructions executable by the at least one processor to perform data processing activities and Kenyon teaches these hardware components (Kenyon: Figure 1 and Sections [0021]-[0030]).
(D)	As per claims 19-20, in Kenyon the system is a mobile device and the data processing activities are performed by a mobile device app that executes on the mobile device (Kenyon: Figure 1: Sections [0017]; [0021]-[0030] and [0060]).
11.	Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0244493 Kenyon in view of US Patent Application Publication 2015/0088740 to Doyle, as applied to Claims 1 and 12, above, respectively and in further view of US Patent Application Publication 2005/0087598 to Yamanaka.
(A)	As per claim 5, Kenyon in view of Doyle do not teach the following feature which is taught by Yamanaka (Sections [0095] and [0096]):
	transmitting at least a portion of the data obtained (from the check) by performance of optical character recognition over the network to the mobile device with a request for verification and correction 
	At the time the invention disclosed in this application was filed, it would have been obvious for one of ordinary skill in the art to have modified Kenyon in view of Doyle with these above, aforementioned teachings from Yamanaka with the motivation of having a means of ensuring that the OCR results could be corrected if the OCR process was unsuccessful as suggested/implied by Yamanaka (Figure 8 and Section [0095]).
(B)	As per claim 6, the combined teachings of Kenyon in view of Doyle in view of Yamanaka teach the step of receiving the verification of the OCR data (e.g. check data) via the network from the mobile device app (Yamanaka: Figure 8 and Sections [0095]-[0097]).
	The motivation for making this modification to the teachings of Kenyon is the same as that set forth, above, in the rejection of Claim 5.
(C)	As per claim 7, the combined teachings of Kenyon in view of in view of Doyle in view of Yamanaka teach that the received verification includes at least one correction to the check data (Yamanaka: Figure 8 and Sections [0095]-[0097]).
	The motivation for making this modification to the teachings of Kenyon is the same as that set forth, above, in the rejection of Claim 5.
(D)	As per claims 16-18, these claims are substantially similar to Claims 5-7, these claims are substantially similar to Claims 5-7, respectively, and are therefore rejected in the same manner as these claims, which is set forth above.
12.	Claims 1, 4, 12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0244493 Kenyon in view of US Patent Application Publication 2012/0030105 to Jones in further view of US Patent Application Publication 2015/0088740 to Doyle.
 (A)	As per claim 1, Kenyon teaches a method comprising:
receiving, via a network,  input with regard to a check within an authorized account session for the account on which the check is drawn (Kenyon: Abstract and Sections [0017], [0034], [0044] and [0046]); and
storing, on the data storage device, the received input to authorize payment on the check when data of the check is subsequently received for payment processing (Kenyon: Abstract and Section [0046]).
Jones teaches storing, on the data storage device prior to the presentment of the check to the payee, the received input to authorize payment on the check when data of the check is subsequently received for payment processing (Jones:  Abstract and Sections [0036], [0038], [0043], [0048] and [0052]);
Jones also teaches retrieving and providing the stored data of the check to a check authorizing process that executes to authorize data of the check upon receipt of the check for payment processing (Jones: Section [0052]).
At the time the invention disclosed in the instant application was filed, it would have been obvious for one of ordinary skill in the art to have modified Kenyon with these above, aforementioned teachings from Jones with the motivation of having a means of maintaining an updated check register in connection with an online banking account of a payor that tracks pending check payments using check imaging technology, as recited in Jones (Jones: Section [0001]).
Kenyon in view of Jones do not teach the following which is taught by Doyle:
the input including an electronic image of the check as written out to a payee (Doyle: Figures 17 and 30  and Sections [0077] and [0115]-[0117] and [0152]) and;
performing through the execution of data processing instructions by a computer process, optical character recognition on the check image to obtain textual data from the check that is to be stored on a data storage device along with the check image (Doyle: Figure 30 and Section [0152]).
At the time the invention disclosed in the instant application was filed, it would have been obvious of one of ordinary skill in the art to have modified Kenyon in view of Jones with these above, aforementioned teachings from Doyle with the motivation of having a means of passing value remotely and electronically, as recited in Doyle (Doyle: Section [0006]).
 (B)	As per claim 4, in Kenyon in view of Jones in further view of Doyle the input is received via a network from a mobile device app (Kenyon: Sections [0022] and [0060]).
(C)	As per claims 12 and 14-15, these claims are substantially similar to Claims 1-4 and are therefore rejected in the same manner as these claims, which is set forth above.  Claims 12-15 are directed towards a system that includes at least one network interface device, at least one processor; and at least one memory storing instructions executable by the at least one processor to perform data processing activities and Kenyon teaches these hardware components (Kenyon: Figure 1 and Sections [0021]-[0030]).
(D)	As per claims 19-20, in Kenyon in view of Jones in further view of Doyle the system is a mobile device and the data processing activities are performed by a mobile device app that executes on the mobile device (Kenyon: Figure 1: Sections [0017]; [0021]-[0030] and [0060]).
13.	Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0244493 Kenyon in view of US Patent Application Publication 2012/0030105 to Jones in further view of US Patent Application Publication 2015/0088740 to Doyle, as applied to Claims 1 and 12, above, respectively and in even further view of US Patent Application Publication 2005/0087598 to Yamanaka.
(A)	As per claim 5, Kenyon in view of Jones in further view of Doyle do not teach the following feature which is taught by Yamanaka (Sections [0095] and [0096]):
transmitting at least a portion of the data obtained (from the check) by performance of optical character recognition over the network to the mobile device with a request for verification and correction 
At the time the invention disclosed in this application was filed, it would have been obvious for one of ordinary skill in the art to have modified Kenyon in view of Jones in further view of Doyle with these above, aforementioned teachings from Yamanaka with the motivation of having a means of ensuring that the OCR results could be corrected if the OCR process was unsuccessful as suggested/implied by Yamanaka (Figure 8 and Section [0095]).
(B)	As per claim 6, the combined teachings of Kenyon in view of Jones in further view of Doyle in even further view of Yamanaka teach the step of receiving the verification of the OCR data (e.g. check data) via the network from the mobile device app (Yamanaka: Figure 8 and Sections [0095]-[0097]).
The motivation for making this modification to the teachings of Kenyon is the same as that set forth, above, in the rejection of Claim 5.
(C)	As per claim 7, the combined teachings of Kenyon in view of Jones in further view of Doyle in even further view of Yamanaka teach that the received verification includes at least one correction to the check data (Yamanaka: Figure 8 and Sections [0095]-[0097]).
The motivation for making this modification to the teachings of Kenyon is the same as that set forth, above, in the rejection of Claim 5.
(D)	As per claims 16-18, these claims are substantially similar to Claims 5-7, these claims are substantially similar to Claims 5-7, respectively, and are therefore rejected in the same manner as these claims, which is set forth above.
	
Response to Arguments
14.	The 35 U.S.C. 101 rejection set forth in the previous Office Action has been maintained.  Applicants have not provided a nexus between the most recent guidance and their claims limitations and have not set forth how and which of their limitations transform the abstract idea, to which the invention is directed towards, into a practical application.  The applicants claims that the invention is directed to receiving specific data to authorize this data for further payment processing.  However, these functions are still the standard computing functions of transmitting/receiving data and then performing repetitive calculations (i.e. data comparisons) of this data with other data.  It is further noted that the broadest reasonable interpretation of the claims include embodiments that can be performed by a human using pen and paper and a human entering manual commands to perform an OCR process.  Alternatively, the OCR process can be omitted and this process can be performed by a human to arrive at the inventive solution of the invention. Even though the claimed method amounts to more than a mere collection of data the method is still an abstract idea because as noted above in at least one of its embodiments it can be performed by a human with a pen and paper.  The method does not improve the computer or technology and can be performed using a generic computer.
15.	Applicants’ arguments with regards to the 35 U.S.C. 103 rejections are not persuasive.  As has been set forth in the 35 U.S.C. 103 rejection all the limitations are taught by one or more prior art references and proper rationale has been set forth for combining the teachings from the secondary references with the primary reference Kenyon.  The Office has also clearly pointed out where the newly added limitation of Claim 1 and Claim 12 is taught.  This limitation is taught both by the Kenyon and Jones reference.
	Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US Patent Number 8,708,227 and US Patent Application Publications 2005/0149439, 2007/0235520, 2008/0249931, 2011/0320358 are all directed towards improvements in cashing checks and accessing funds.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivek Koppikar, whose telephone number is (571) 272-5109.  The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached at (571) 272-6805.  The fax telephone number for this group is (571) 273-8300 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Vivek D Koppikar/
Primary Examiner                                                                                                                                                                           Art Unit 3626
August 24, 2021